Black,
concurring: I concur in the result reached, but I do not agree with that part of the majority opinion which holds that the case of Robert J. Boudreau, 45 B. T. A. 390, is distinguishable on its facts.
I dissented in the Boudreau case. The essence of my dissent was that contracts which provide for future payments contingent upon indeterminable events which may never occur should not be treated as income when entered into, even though they do have a definite ascertainable fair market value. I am still of the same opinion as expressed in that dissent and, therefore, concur in the result reached by the majority opinion herein.